               Case 1:21-cv-03712-AT Document 1 Filed 09/07/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF GEORGIA

BRITTANY STEWART AND JESSICA )
FOSTER,                       )
                              )
    Plaintiffs,               )
                              )
v.                            )                           Civil Action File No.
                              )
                              )
GABRIAL DIOTTE, TRANSBY INC., )
INTACT SERVICES USA LLC D/B/A )
ONE BEACON SERVICES, LLC, XYZ )
CORPORATION 1-2, AND          )
JOHN DOES 1-2                 )
                              )
    Defendants.               )

                                  NOTICE OF REMOVAL

         COMES NOW Defendant Intact Services USA LLC d/b/a One Beacon

Services, LLC (hereinafter “Defendant”), Defendant in the above-styled civil action,

and, pursuant to 28 U.S.C. § 1446, hereby remove the action now pending in the

State Court of Clayton County, Georgia styled Brittany Stewart and Jessica Foster

v. Gabriel Diotte, Transby Inc., Intact Services USA LLC d/b/a One Beacon

Services, LLC, XYZ Corporation 1-2, and John Does 1-2, Civil Action File No.

2021CV01671, wherein Plaintiff demands judgment against Defendants, and

respectfully show this Honorable Court as follows:

         1.        Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332.

4852-3148-5945.1
               Case 1:21-cv-03712-AT Document 1 Filed 09/07/21 Page 2 of 5




         2.        This is a civil action regarding Plaintiffs Brittany Stewart and Jessica

Foster’s claims for negligence and bodily injuries against Defendant Intact Services

USA LLC d/b/a One Beacon Services, LLC. Based upon the allegations in Plaintiffs’

Complaint, Defendants aver in good faith that Plaintiff is seeking to recover damages

in excess of $75,000.00, plus costs and attorney's fees. (See Complaint ¶ 9, Plaintiffs

alleged they incurred an excess of $59,684.52 in past medical expenses, attached

hereto as Exhibit “B”).

         3.        Upon information and belief, at all times material to this action,

Plaintiffs were not citizens of the State of Minnesota. (See Exhibit B, generally).

         4.        At all times material to this action, Defendant Intact Services USA,

LLC d/b/a One Beacon Services, LLC was a foreign corporation having its principal

place of business in Plymouth, Minnesota. (See, Affidavit of Andrew Craft, attached

hereto as Exhibit “A”). Upon information and belief, at all times material to this

action, Defendant Gabriel Diotte was not a resident of the United States. (See

Exhibit B ¶ 1). Upon information and belief, at all times material to this action,

Defendant Transby, Inc. was a foreign Canadian based company. (See Exhibit B ¶

2).

         5.        This action was commenced in the State Court of Clayton County,

Georgia on July 23, 2021. (See Exhibit B, generally). Defendants first learned the


4852-3148-5945.1
               Case 1:21-cv-03712-AT Document 1 Filed 09/07/21 Page 3 of 5




amount in controversy exceeded $75,000.00 on August 5, 2021, when Plaintiffs filed

their Affidavit of Service for Defendant. (See Affidavit of Service, attached hereto

as Exhibit C).

         6.        The affidavit of counsel, Andrew Craft, Esq., is submitted in support of

this Notice of Removal, a true and correct copy of which is attached hereto as Exhibit

A.

         7.        Pursuant to 28 U.S.C. § 1446 and the local court rules, copies of all

process, pleadings and orders served upon Defendant and such other papers are filed

herein as composite Exhibit “D”.

         8.        Pursuant to 28 U.S.C. §1446(d), Defendants will provide written notice

to all adverse parties and will file a copy of this Notice of Removal with the Clerk

of the State Court of Clayton County, Georgia. Thereafter, Defendant will file

copies of all filed notices to adverse parties and a copy of the Certification of Notice

of Removal with this Court upon receipt from the State Court of Clayton County,

Georgia.

         WHEREFORE, Defendant respectfully submits this matter to this Court's

jurisdiction.

         Respectfully submitted this 7th day of September, 2021.

                               (signature to follow on next page)


4852-3148-5945.1
               Case 1:21-cv-03712-AT Document 1 Filed 09/07/21 Page 4 of 5




                                         LEWIS BRISBOIS BISGAARD & SMITH, LLP


                                         /s/ Andrew Craft
                                         Brantley C. Rowlen
                                         Georgia Bar No. 153031
                                         Andrew T. Craft
                                         Georgia Bar No. 844764

                                         Counsel for Defendant Intact Services USA,
                                         LLC d/b/a One Beacon Services, LLC
600 Peachtree Street, NE
Suite 4700
Atlanta, Georgia 30308
404.348.8585
404.467-8845 (fax)
brantley.rowlen@lewisbrisbois.com
Andrew.craft@lewisbrisbois.com




4852-3148-5945.1
               Case 1:21-cv-03712-AT Document 1 Filed 09/07/21 Page 5 of 5




                             CERTIFICATE OF SERVICE

         I hereby certify I have this day filed a true and correct copy of the foregoing

NOTICE OF REMOVAL with the Clerk of Court utilizing the CM/ECF filing

system, and served a copy of same upon all counsel of record, by U.S. First Class

Mail, proper postage affixed thereto, as follows:

                                   Jeffrey G. James
                                     Randal E. Fry
                                 THE FRY LAW FIRM
                               1720 Peachtree Street, NW
                                       Suite 500
                                Atlanta, Georgia 30309

                                   Counsel for Plaintiff

         This 7th day of September, 2021.

                                          LEWIS BRISBOIS BISGAARD & SMITH, LLP


                                          /s/ Andrew Craft
                                          Brantley C. Rowlen
                                          Georgia Bar No. 153031
                                          Andrew T. Craft
                                          Georgia Bar No. 844764

                                          Counsel for Defendant Intact Services USA,
                                          LLC d/b/a One Beacon Services, LLC
600 Peachtree Street, NE, Suite 4700
Atlanta, Georgia 30308
404.348.8585
404.467-8845 (fax)
brantley.rowlen@lewisbrisbois.com
Andrew.craft@lewisbrisbois.com

4852-3148-5945.1
